Citation Nr: 1138152	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1988.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In consideration of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits based on posttraumatic stress disorder encompassed benefits based on other psychiatric disabilities), the Board has labeled the claim as one for an acquired psychiatric disability, which will include any and all psychiatric diagnoses shown in the claims file.


FINDINGS OF FACT

The evidence does not establish that the Veteran has current PTSD or any other current psychiatric disability, which is related to service, including reported stressor events therein.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letter, and the opportunity for the Veteran to respond, the claim was adjudicated by the July 2008 rating decision.  Hence, the Board finds that no further VCAA notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records and the report of an April 2011 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.  

II.  Factual Background

The service personnel records show that the Veteran served in Vietnam from August 1969 through February 1970.  He served as a Material Facilities Specialist and then as a Materials Delivery Driver.  He was first stationed in Nha Trang with the 14th Supply Squadron.  Then, in December 1969, he moved to the 31st Supply Squadron in Tuy Hoa.  

The Veteran's service treatment records do not show any complaints, findings or diagnoses of psychiatric pathology.  The Veteran was seen in the mental health clinic on a number of occasions from January 1984 to February 1985.  However, no psychiatric pathology was noted.  Instead the records indicate that the Veteran was seen for a family-related problem, parenting skills education and a command directed evaluation.   On January 1987 retirement examination, psychiatric functioning was found to be normal and the Veteran did not report any psychiatric problems.  

Many years after service, on June 2007 private psychiatric examination, the Veteran was diagnosed with chronic PTSD and chronic major depression.  It was noted that he served in the Air Force from 1968 to 1988 and he served in Vietnam from 1970 to 1972 as a Material Facility Specialist in Supply.  His service stressors were mortar attacks, including a direct attack to the outdoor theater with mortars, avoiding land mines, delivering parts to planes, a friend who was in the Army and was wounded, the base office suffering a direct hit and having to avoid incoming fire.  The Veteran also reported that in their Base exchange, a Vietnamese individual set off a charge in the crowd, which was very scary.  Additionally, one time when being under attack, he reached his bunker only to a find that a cobra was lying there.  

The Veteran reported that he began having nightmares in 1972.  Currently, he was having nightmares at least 2-3 times per week, waking in a panic with sweating lasting for two hours.  He also had flashbacks 4 to 5 times per week.  He had panic attacks 4 to 5 times per week, lasting at least two hours.  He averaged only three hours of sleep per night.  

He had intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind him.  He socialized frequently but with family only.  His recent memory was mildly impaired so that he could not remember what he read.  His working memory was 25% impaired.  

His anger, sadness, and fear came upon him without knowledge of the reason why 75% of the time, indicating that his prefrontal cortex was dysfunctional.  He heard his name called 2 to 5 times per week, heard cars drive up at his residence 2 to 5 times per week and heard noises in the house two to five times per week.  He also saw shadows moving out of the corners of his eyes 2 to 5 times per week.  All of these hallucinations and illusions occurred when no one or nothing was there.  He felt depressed 75% of the time with no energy and little interest in things.  He had crying spells 25% of the time and he angered and agitated easily.  He felt helpless at times.  

The examiner found that because of his PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and was mildly compromised in his ability to sustain work relationships.  

In an October 2007 memorandum, the RO determined that information required to corroborate the stressor events described by the Veteran was insufficient to send to the US Army Joint Services Records Research Center (JSRRC) for stressor verification.  The RO noted that the Veteran reported that while serving in Vietnam from 1970 to 1972 he was subjected to mortar attacks, land mines, incoming enemy fire, the base exchange being attacked, a cobra snake in his bunker and having his friend wounded.  However, the Veteran had failed to provide the names of any reported casualties, the unit to which the casualties were assigned to or a specific two month date range for any casualty incident.  

In a March 2008 stressor statement the Veteran indicated that he served in Vietnam from August 1969 to February 1970, stationed at Nha Trang with the 14th Supply Squadron and at Tuy Hoa, with the 31st Supply Squadron.  His MOS was Material Facility Specialist.  During his tour of duty in Vietnam, he witnessed many horrific events of the war, to include death and serious injury to fellow comrades and others.  Also, while he was in Vietnam, his base came under enemy attack.  He noted that all of his treatment for PTSD was from the Goldsboro psychiatric clinic.  

Goldsboro psychiatric clinic records show treatment for PTSD from May 2007 to February 2008.   The records indicate that the Veteran experienced difficulty around the anniversary of his son's death.  His son apparently died in October 2006. 

In his August 2008 Notice of Disagreement, the Veteran indicated that his childhood friend F L.M was killed in Vietnam on February 29, 1968. 

On April 2011 VA examination the examiner noted that he had reviewed the Veteran's medical records, claims file and DD-214.  He noted that the Veteran had received outpatient psychiatric treatment from 2007 to 2008 for PTSD and major depression.  The Veteran reported that he had last attended treatment two weeks prior; however, the examiner noted that there were no records in the claims file since July 2008.  The Veteran did not present any evidence that he was currently taking any medications and he could not name the medications he was allegedly taking.  The examiner found this inexplicable since the Veteran's memory appeared grossly intact and he was first started on medication in May 2007.  

The Veteran reported combat service in that while he was serving in Nha Trang, his base came under attack about twice per month.  The Veteran reported that his first marriage ended when his spouse passed away in 1984 and he had two kids.  His son was murdered in 2006.  He remarried in 1992 and his relationship was good.  The Veteran indicated that he had a lot of friends, males and females but said that he was a loner meaning that he was not in any organized groups in the community but would get together with friends every weekend.  His appearance was clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, soft or whispered.  His attitude was cooperative, his affect was appropriate and his mood was good except that he kind of got nervous if he was around strangers.  His attention was intact and he denied any problems with memory.  His orientation was intact and his thought process was unremarkable.  

He wanted to improve his home and make his financial situation better.  He understood the outcome of his behavior.  His intelligence was average and his insight was intact.  He had no problem falling asleep and he stayed asleep for most of the night (6 hours and sometimes more).  He would usually wake up around 7 a.m.  Most of the time he felt rested.  He interpreted proverbs appropriately, had good impulse control and had no episodes of violence.  His remote memory and recent memory were mildly impaired and his immediate memory was normal.  He recalled 2 words in three minutes.  Cuing did not facilitate recall but he would recall the third word by recognition.  

The Veteran found combat experience particularly stressful.  He noted that he experienced going to lunch in the mess hall when the mortars started coming in and hitting the mess hall.  After that, he got out and went back to the barracks.  He reported experiencing intense fear.  

Regarding PTSD symptoms, the Veteran said that he did not have persistent re-experiencing of the traumatic event.  He indicated that he did make efforts to avoid thoughts, feelings or conversations about the trauma.  He also endorsed an exaggerated startle response.  The disturbance did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner did not feel that the Veteran had any symptoms.

The Veteran indicated that he did get nervous around strangers but that he was able to calm down when this happened and then he could function.  He got stressed out sometimes.  He noted that wanting to put another roof on his house and wanting to fix the roof on his house caused him stress.  The Veteran sometimes missed work; however, this was usually due to gout.  

When asked what medications, he indicated that he took three pills but he could not name them.  He described a pink capsule but when shown photos, he pointed to a pain reliever.  Regarding a white round pill, when shown photos, he identified Tylenol 3.  The Veteran was managing his financial affairs.  It was noted that post- service he worked for the state as a cook first at O'Berry and then at Cherry Hospital for 16 years.  The Veteran was not currently employed.  Instead he had been retired since 2009 because of either age or duration of work.  The examiner noted that the Veteran met the primary stressor criteria related to PTSD due to coming under fire in Vietnam.  However, the examiner found that the Veteran did not have a psychiatric diagnosis and experienced only mild to moderate financial stressors.  

The examiner commented that no symptoms were found beyond normal reactions to situations (e.g. being uncomfortable around strangers occasionally).   The examiner also noted that the Veteran's record showed that he had last been treated in 2008 and that there was no evidence of current treatment.  During the examination there were no signs or symptoms of a diagnosable disorder.  The Veteran reported that his sleep was good, that he had friends and that he got along well with others.  His employment history was absent of disruption.  

Review of the Veteran's service treatment records showed that he attended the mental health clinic at Seymour Johnson Air Force Base for a series of Parenting Skills Education Classes between January 1984 and 1985 in connection with a family problem, as well as a command directed evaluation for security clearance.  It was noted in February 1984 that the Veteran was cooperative with no unusual behavior noted.  His retirement examination in January 1987 indicated no psychiatric difficulties.  

It was further noted that the Veteran was examined in June 2007 at the Goldsboro Psychiatric Center and that the Veteran's son was stabbed and murdered in 2006.  The stabbing death of the son was noted in hand-written progress noted but not in the psychiatric assessment of June 2007.  The examiner found that any symptoms at that time could have certainly been explained by the son's death.  In short, the examiner found that no psychiatric diagnosis was currently present.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, the record contains conflicting evidence as to whether the Veteran has a current, chronic psychiatric disability, to include PTSD .  The June 2007 private psychiatrist did diagnose the Veteran with PTSD and depression, and noted the Veteran's reports of having intrusive thoughts, hypervigilance, anger, sadness, fear, exaggerated startle response and a number of other symptoms.  However, on April 2011 VA examination, the examining psychiatrist specifically found that the Veteran did not have any psychiatric diagnosis, noting that no symptoms were found beyond normal reactions to situations (e.g. being uncomfortable around strangers occasionally), that the Veteran's record showed that he had last been treated in 2008, that there was no evidence of current psychiatric treatment and that his employment history was absent of disruption.     

The Board finds that the findings of the April 2011 VA examiner are entitled to more evidentiary weight.  Notably, the VA examiner specifically reviewed the Veteran's claims file in conjunction with the examination whereas there is no indication that the file was reviewed by the private examiner.  This gave the examiner the benefit of discovering that the Veteran really only received psychiatric treatment for a short period of time from May 2007 to February 2008 and that the distress he experienced around that time seemed to be related to the murder of his son, rather than to any event that he experienced in service.  The June 2007 private examiner simply did not have the benefit of such an extended longitudinal perspective.  Also, the Board finds that the June 2007 private examiner's findings were non-specific nature.  For example, the examiner did not provide any detail on whether the Veteran's symptoms such as nightmares and intrusive thoughts actually involved content from or related to his reported stressor events in service.  In contrast, the April 2011 VA examiner specifically found, based on his examination and the Veteran's own self-report, that the Veteran was not exhibiting any current psychiatric pathology but was instead simply exhibiting normal reactions to situations.  

Accordingly, the evidence suggests that the Veteran may have experienced some level of psychiatric disability during the period between May 2007 and February 2008, which was diagnosed at the time as PTSD and depression.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  However, it is not established that any such psychiatric disability experienced during this time frame is related to service, to include any stressor events experienced therein.  In this regard, the June 2007 private examiner did not describe any specific link between current symptoms and military service, to include any stressor event experienced therein, and the April 2011 VA examiner specifically found that any symptoms the Veteran experienced during that time frame could have certainly been explained by the death of the Veteran's son.    

Also, although the Veteran alleges that he does have a current psychiatric disability related to service, including stressor events incurred therein, as a layperson, with a vested interest in the existence of such a relationship, the Board attaches minimal probative weight to this allegation.  Consequently, given the greater detail and specificity of the April 2011 examiner's opinion as compared to that of the June 2007 examiner, to include the former being based on both an examination and a review of the claims file, the Board finds that the weight of the evidence is against a finding that any psychiatric disability experienced during the appeal period was related to the Veteran's military service, to include any stressor events experienced therein.  38 C.F.R. §§ 3.303. 3.304.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.   Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


